                         Case 2:18-cv-03911-DSF-PLA Document 49 Filed 04/12/19 Page 1 of 10 Page ID #:675




                             1
                                 GLADSTONE WEISBERG, ALC
                             2   LEON GLADSTONE (SBN 70967)
                             3
                                 lgladstone@gladstoneweisberg.com
                                 ANTHONY DIPIETRA (SBN 235994)
                             4   adipietra@gladstoneweisberg.com
                             5   300 Corporate Pointe, Suite 400
                                 Culver City, CA 90230
                             6   Tel: (310) 821-9000 • Fax: (310) 943-2764
                             7
                                 Attorneys for Proposed Intervenor Garry Kief
                             8
                             9
                            10                              UNITED STATES DISTRICT COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA
                            11
GLADSTONEWEISBERG, ALC




                            12
                                  STILETTO TELEVISION, INC. a )            CASE NO. 2:18-cv-03911 DSF (PLAx)
                            13
                                  California corporation,     )
                            14                                )            UNOPPOSED EX PARTE
                            15    Plaintiff,                  )            APPLICATION FOR LEAVE TO
                                                              )            INTERVENE UNDER RULE 24 OF
                            16    vs.                         )            THE FEDERAL RULES OF CIVIL
                            17                                )            PROCEDURE
                                  HASTINGS, CLAYTON &         )
                            18
                                  TUCKER, INCORPORATED, a     )            [Declarations of Anthony DiPietra and
                            19    Nevada corporation, dba     )            Ryan Lapine Filed Concurrently
                            20
                                  STILETTO ENTERTAINMENT; )                Herewith]
                                  and DOES 1-25, inclusive,   )
                            21                                )
                            22    Defendants.                 )
                                                              )
                            23
                            24
                            25
                            26
                            27
                            28   60273 20190411 Motion to Intervene.docx   1
                                   UNOPPOSED EX PARTE APPLICATION FOR LEAVE TO INTERVENE UNDER RULE 24 OF THE
                                                       FEDERAL RULES OF CIVIL PROCEDURE
                         Case 2:18-cv-03911-DSF-PLA Document 49 Filed 04/12/19 Page 2 of 10 Page ID #:676




                             1            TO THE HONORABLE DALE S. FISCHER AND ALL ATTORNEYS of
                             2   RECORD:
                             3            PLEASE TAKE NOTICE THAT that Proposed Intervenor Garry Kief
                             4   (“Kief”) will and hereby does apply ex parte for an order allowing him to intervene
                             5   in this lawsuit for the limited purpose of bringing a motion to disqualify Pierce
                             6   Bainbridge Beck Price & Hecht (“Pierce Bainbridge”) as counsel of record for
                             7   Plaintiff Stiletto Television, Inc. (“STV”).
                             8            This application is made on the grounds that a disqualifying and unwaivable
                             9   conflict of interest exists that prevents Pierce Bainbridge from representing STV.
                            10   Kief, as the individual with standing to assert the conflict of interest on STV’s
                            11   behalf, should be granted leave to intervene in this action because Pierce
                                 Bainbridge has elected to continue representing parties with adverse interests
GLADSTONEWEISBERG, ALC




                            12
                            13   despite being disqualified from representing STV in two presently pending state
                            14   court lawsuits. Because Pierce Bainbridge knowingly represented and continues to
                            15   represent parties with conflicting interests, Pierce Bainbridge must be disqualified
                            16   from representing STV. Because of timing concerns and the gravity of the ethical
                            17   issues involved, the Court should address these issues on an expedited basis and
                            18   grant this application to intervene on an ex parte basis. The Court also should issue
                            19   orders deeming the proposed Motion to Disqualify and the Index of Evidentiary
                            20   Exhibits that are concurrently filed herewith as Exhibits E and F filed as of the date
                            21   it grants this application, and set a hearing on the motion.
                            22            Counsel has met and conferred with Pierce Bainbridge. Pierce Bainbridge
                            23   advised counsel that the firm does not oppose the ex parte application for Kief to
                            24   intervene in this action for the purposes of bringing the motion to disqualify,
                            25   although it reserves its rights to oppose the underlying motion to disqualify.
                            26            This application is based on this application, the attached memorandum of
                            27   points and authorities, the concurrently filed Declarations of Ryan Lapine and
                            28   60273 20190411 Motion to Intervene.docx    2
                                   UNOPPOSED EX PARTE APPLICATION FOR LEAVE TO INTERVENE UNDER RULE 24 OF THE
                                                       FEDERAL RULES OF CIVIL PROCEDURE
                         Case 2:18-cv-03911-DSF-PLA Document 49 Filed 04/12/19 Page 3 of 10 Page ID #:677




                             1   Anthony DiPietra and exhibits thereto, the concurrently filed proposed Motion to
                             2   Disqualify and Index of Evidentiary Exhibits in Support thereof, and upon such
                             3   other evidence and argument as the Court may consider at the hearing on this
                             4   application.
                             5
                                  DATED: April 11, 2019                    GLADSTONEWEISBERG, ALC
                             6
                             7
                             8
                             9                                             By:________________________________
                            10                                                   Leon Gladstone, Esq.
                                                                                 Anthony DiPietra, Esq.
                            11                                             Attorneys for Proposed Intervenor Garry
GLADSTONEWEISBERG, ALC




                            12                                             Kief
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28   60273 20190411 Motion to Intervene.docx       3
                                   UNOPPOSED EX PARTE APPLICATION FOR LEAVE TO INTERVENE UNDER RULE 24 OF THE
                                                       FEDERAL RULES OF CIVIL PROCEDURE
                         Case 2:18-cv-03911-DSF-PLA Document 49 Filed 04/12/19 Page 4 of 10 Page ID #:678




                                                                              TABLE OF CONTENTS
                             1
                             2   1.       INTRODUCTION ............................................................................................................... 1

                             3   2.       KIEF SHOULD BE GRANTED LEAVE TO INTERVENE UNDER RULE 24 .............. 2
                                 3.       THE COURT SHOULD ALLOW KIEF TO INTERVENE ON AN EX PARTE
                             4
                                          BASIS BECAUSE EXIGENT CIRCUMSTANCES EXIST THAT WARRANT
                             5            THE EXPEDITED RESOLUTION OF THE MOTION TO DISQUALIFY ..................... 5

                             6   4.       CONCLUSION ................................................................................................................... 6

                             7
                             8
                             9
                            10
                            11
GLADSTONEWEISBERG, ALC




                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                 60273 20190411 Motion to Intervene.docx                            i
                                      UNOPPOSED EX PARTE APPLICATION FOR LEAVE TO INTERVENE UNDER RULE 24 OF THE
                                                          FEDERAL RULES OF CIVIL PROCEDURE
                         Case 2:18-cv-03911-DSF-PLA Document 49 Filed 04/12/19 Page 5 of 10 Page ID #:679




                             1   1.       INTRODUCTION
                             2            Proposed Intervenor Garry Kief (“Kief”) respectfully requests that the Court
                             3   issue an order allowing him to intervene in this action so that he can protect his
                             4   rights, and those of Plaintiff Stiletto Television, Inc. (“STV”). The law firm of
                             5   Pierce Bainbridge Beck Price & Hecht continues to violate its ethical obligations
                             6   by representing STV in this matter, knowing the firm has been disqualified from
                             7   representing STV in two state court lawsuits because of a conflict of interest
                             8   between STV and Pierce Bainbridge’s other clients. Kief should be permitted to
                             9   intervene as a matter of right under Rule 24 because he is the only individual with
                            10   standing to assert the conflict of interest to move to disqualify counsel. This ex
                            11   parte application is not opposed.1
                                          On March 1, 2019, the Los Angeles Superior Court expressly found that
GLADSTONEWEISBERG, ALC




                            12
                            13   Pierce Bainbridge’s conflict of interest prevented it from concurrently representing
                            14   STV and two of its officers/directors, Mark Grove and Troy Queen. As a result, the
                            15   Court issued orders disqualifying Pierce Bainbridge and instructed STV to obtain
                            16   new counsel. Ex. A, Order on Motion to Disqualify; Ex. B, Order on Motion to
                            17   Disqualify.
                            18            Notwithstanding the disqualification orders and the existing conflicts, Pierce
                            19   Bainbridge refuses to unconditionally withdraw from representing STV in this
                            20   matter. Instead, as discussed in the Declaration of Ryan M. LaPine, Pierce
                            21   Bainbridge has insisted on seeking tactical advantages in exchange for
                            22   withdrawing i.e. an extension of previously expired deadlines and a continuance of
                            23
                            24         Counsel has met and conferred with Pierce Bainbridge. Pierce Bainbridge
                                          1

                               advised counsel that the firm does not oppose the ex parte application for Kief to
                            25
                               intervene in this action for the purposes of bringing the motion to disqualify,
                            26 although it reserves its rights to oppose the underlying motion to disqualify. Ex. D,
                            27 Email from Janice Cohen.
                            28
                                 60273 20190411 Motion to Intervene.docx     1
                                      UNOPPOSED EX PARTE APPLICATION FOR LEAVE TO INTERVENE UNDER RULE 24 OF THE
                                                          FEDERAL RULES OF CIVIL PROCEDURE
                         Case 2:18-cv-03911-DSF-PLA Document 49 Filed 04/12/19 Page 6 of 10 Page ID #:680




                             1   the trial. Pierce Bainbridge cannot be allowed to use its disqualifying conflict to
                             2   gain a tactical advantage in this lawsuit.
                             3            Accordingly, Kief respectfully requests that the Court issue an Order
                             4   allowing him to intervene for the limited purpose of addressing the ethical issues
                             5   arising out of the conflict of interest that Pierce Bainbridge has with regard to STV.
                             6   He has standing to assert the conflict of interest and standing to move to disqualify
                             7   the firm. As such, he should be allowed to intervene for the limited purpose of
                             8   moving to disqualify counsel. Intervention for this limited purpose is generally
                             9   permitted.
                            10
                            11   2.       KIEF SHOULD BE GRANTED LEAVE TO INTERVENE UNDER
                                          RULE 24
GLADSTONEWEISBERG, ALC




                            12
                            13
                                          Rule 24(a) of the Federal Rules of Civil Procedure provides that:
                            14
                            15                     On timely motion, the court must permit anyone to
                                                   intervene who . . . claims an interest relating to the
                            16                     property or transaction that is the subject of the action,
                            17                     and is so situated that disposing of the action may as a
                                                   practical matter impair or impede the movant's ability to
                            18
                                                   protect its interest, unless existing parties adequately
                            19                     represent that interest.
                            20
                                 F.R.C.P. 24(a).
                            21
                                          An application under Rule 24 is proper if: (1) the intervention application is
                            22
                                 timely; (2) the applicant has a significant protectable interest relating to the
                            23
                                 property or transaction that is the subject of the action; (3) the disposition of the
                            24
                                 action may, as a practical matter, impair or impede the applicant's ability to protect
                            25
                                 its interest; and (4) the existing parties may not adequately represent the applicant's
                            26
                                 interest. Citizens for Balanced Use v. Mont. Wilderness Ass'n, 647 F.3d 893, 897
                            27
                                 (9th Cir. 2011).
                            28
                                 60273 20190411 Motion to Intervene.docx        2
                                      UNOPPOSED EX PARTE APPLICATION FOR LEAVE TO INTERVENE UNDER RULE 24 OF THE
                                                          FEDERAL RULES OF CIVIL PROCEDURE
                         Case 2:18-cv-03911-DSF-PLA Document 49 Filed 04/12/19 Page 7 of 10 Page ID #:681




                             1            “[T]he requirements for intervention are broadly interpreted in favor of
                             2   intervention.” Prete v. Bradbury, 438 F.3d 949, 954 (9th Cir. 2006). “In evaluating
                             3   whether these requirements are met, courts are guided primarily by practical and
                             4   equitable considerations.” United States v. City of Los Angeles, 288 F.3d 391, 397
                             5   (9th Cir. 2002). The Ninth Circuit applies a liberal policy in favor of intervention
                             6   to ensure both efficient resolution of issues and broadened access to the courts.
                             7   Id. at 397-98.
                             8            Kief meets all of the foregoing requirements.
                             9            As set forth in the concurrently filed motion to disqualify, Kief is a part
                            10   owner of STV. Ex. E, Kief Declaration at ¶¶ 3-6. He has standing to assert the
                            11   corporation’s rights under California law and to move to disqualify Pierce
                                 Bainbridge. Blue Water Sunset, LLC v. Markowitz, 192 Cal. App. 4th 477 (2011).
GLADSTONEWEISBERG, ALC




                            12
                            13   In fact, under the circumstances, he is the only individual that can consent to the
                            14   conflict of interest – something that he has not done and will not do. Id.
                            15            Courts generally allow parties to intervene for the purpose of filing a motion
                            16   to disqualify because the party’s standing to bring the underlying motion
                            17   establishes that there is a protectable interest that the court must address. See, e.g.
                            18   Multimedia Patent Trust v. Apple, Inc., 2011 U.S. Dist. LEXIS 46237, at *1 (S.D.
                            19   Cal. April 29, 2011); Friskit, Inc. v. RealNetworks, Inc., 2007 U.S. Dist. LEXIS
                            20   51774, at *1 (N.D. Cal. July 5, 2007).
                            21            Thus, as the shareholder with standing to bring the motion to disqualify,
                            22   Kief has a substantial protectable interest that in this action. Indeed, unless
                            23   intervention is allowed, the rights of STV cannot be protected since its existing

                            24   counsel refuses to withdraw even knowing that a conflict exists.

                            25            This motion is timely. The Los Angeles Superior Court issued the orders
                            26   disqualifying Pierce Bainbridge on March 1, 2019. Ex. A, Order on Motion to

                            27   Disqualify; Ex. B, Order on Motion to Disqualify.

                            28            Under California law, an attorney cannot concurrently represent clients with
                                 60273 20190411 Motion to Intervene.docx      3
                                   UNOPPOSED EX PARTE APPLICATION FOR LEAVE TO INTERVENE UNDER RULE 24 OF THE
                                                       FEDERAL RULES OF CIVIL PROCEDURE
                         Case 2:18-cv-03911-DSF-PLA Document 49 Filed 04/12/19 Page 8 of 10 Page ID #:682




                             1   adverse interests. The fact that another court already has disqualified Pierce
                             2   Bainbridge from representing STV in two separate actions, necessarily means that
                             3   Pierce Bainbridge is continuing to violate ethical rules prohibiting adverse
                             4   concurrent representation by representing STV in this matter. Del Campo v.
                             5   Mealing, 2011 U.S. Dist. LEXIS 158019, at *1 (N.D. Cal. Sept. 29, 2011). It is
                             6   irrelevant whether this action has any similarities with the other actions in which
                             7   Pierce Bainbridge was disqualified. Id; see also Fujitstu Ltd. v. Belkin Int’l, Inc.,
                             8   2010 U.S. Dist. LEXIS 138407, at *1 (N.D. Cal. Dec. 22, 2010) (emphasis added).
                             9   The automatic disqualification rule applies even in a wholly unrelated matter.
                            10   Lennar Mare Island, LLC v. Steadfast Ins. Co., 105 F. Supp. 3d 1100 (E.D. Cal.
                            11   2015).
                                          Accordingly, unless the Court permits Kief to intervene for the limited
GLADSTONEWEISBERG, ALC




                            12
                            13   purpose of moving to disqualify Pierce Bainbridge, neither his nor STV’s rights
                            14   can be protected. The existing parties do not have standing to assert the conflict of
                            15   interest and cannot protect the interests that Kief seeks to address.2 Thus,
                            16   intervention is necessary to protect both Kief’s and STV’s rights.
                            17            Kief has concurrently filed herewith as an Exhibits E and F the proposed
                            18   Motion to Disqualify, and the Index of Evidentiary Exhibits in Support of the
                            19   Motion to Disqualify, which Kief asks that the Court deem filed as of the date of
                            20   the order granting him leave to intervene and to set a hearing on the motion to
                            21   disqualify.
                            22
                            23
                            24
                            25
                            26            2
                                         Although STV could theoretically bring the same motion, Pierce Bainbridge’s refusal to
                            27   withdraw necessarily means that STV cannot and will not assert the conflict. Kief, therefore,
                                 must be allowed to intervene to raise the conflict.
                            28
                                 60273 20190411 Motion to Intervene.docx       4
                                   UNOPPOSED EX PARTE APPLICATION FOR LEAVE TO INTERVENE UNDER RULE 24 OF THE
                                                       FEDERAL RULES OF CIVIL PROCEDURE
                         Case 2:18-cv-03911-DSF-PLA Document 49 Filed 04/12/19 Page 9 of 10 Page ID #:683




                             1   3.       THE COURT SHOULD ALLOW KIEF TO INTERVENE ON AN EX
                             2            PARTE BASIS BECAUSE EXIGENT CIRCUMSTANCES EXIST
                             3            THAT WARRANT THE EXPEDITED RESOLUTION OF THE
                             4            MOTION TO DISQUALIFY
                             5            An ex parte application is appropriate where the circumstances require
                             6   extraordinary relief on an expedited basis. See Mission Power Engineering Co. v.
                             7   Continental Casualty Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995). Ex parte
                             8   applications should be granted where the interests of the applicant "will be
                             9   irreparably prejudiced if the underlying motion is heard according to regular
                            10   noticed motion procedures." Id.
                            11            Ex parte relief also is proper where the applicant is "without fault in creating
                                 the crisis that requires ex parte relief, or that the crisis occurred as a result of
GLADSTONEWEISBERG, ALC




                            12
                            13   excusable neglect." Securities and Exchange Com'n v. Private Equity Management
                            14   Group, LLC, 2009 U.S. Dist. LEXIS 47811, 2009 WL 1463439, *1 (C.D. Cal. May
                            15   18, 2009) (citing Mission Power, 883 F. Supp. at 492).
                            16            Here, Kief files this application on an ex parte basis because the
                            17   circumstances warrant immediate resolution of the underlying motion to
                            18   disqualify. Two courts orders were issued last month by the Los Angeles Superior
                            19   Court disqualifying Pierce Bainbridge from representing STV. After those orders
                            20   were issued, Kief promptly met and conferred with Pierce Bainbridge, asking the
                            21   firm to voluntarily withdraw in this action. However, Pierce Bainbridge refused to
                            22   do so unconditionally.
                            23            As set forth in the concurrently filed declaration of Ryan Lapine, Pierce
                            24   Bainbridge has refused to withdraw unless the parties agree to revival of expired
                            25   deadlines in this case and unnecessarily prolonging the time needed to prepare this
                            26   case for trial by another firm.
                            27            The Court, therefore, should grant this ex parte application because of the
                            28   gravity of the ethical issues involved, and the timing. The District Courts have
                                 60273 20190411 Motion to Intervene.docx      5
                                      UNOPPOSED EX PARTE APPLICATION FOR LEAVE TO INTERVENE UNDER RULE 24 OF THE
                                                          FEDERAL RULES OF CIVIL PROCEDURE
                         Case 2:18-cv-03911-DSF-PLA Document 49 Filed 04/12/19 Page 10 of 10 Page ID #:684




                              1   primary responsibility for ensuring compliance with state laws by the attorneys
                              2   who practice before them, which means that "[w]henever an allegation is made that
                              3   an attorney has violated his moral and ethical responsibility," it is "the duty of the
                              4   district court to examine the charge." Erickson v. Newmar Corp., 87 F.3d 298, 303
                              5   (9th Cir. 1996). This includes situations where a motion to disqualify is brought by
                              6   an intervenor with standing to object to the firm’s representation. Alzheimer’s Inst.
                              7   Of Am. V. Elan Corp., 2011 U.S. Dist. LEXIS 147471, at *1 (N.D. Cal. Dec. 22,
                              8   2011) (addressing a motion to disqualify by an intervenor).
                              9            The Court should address Pierce Bainbridge’s ethical violations as quickly
                             10   as possible because of the pending trial date. Pierce Bainbridge cannot be allowed
                             11   to represent STV at trial because of their disqualifying conflict of interest. Yet, with
                                  trial scheduled in July, STV’s interests could be prejudiced if the underlying
GLADSTONEWEISBERG, ALC




                             12
                             13   motion is not heard on an expedited basis. Kief, therefore, respectfully requests
                             14   that the Court grant this application to intervene ex parte.
                             15   4.       CONCLUSION
                             16            For the foregoing reasons, Kief respectfully requests that the Court enter an
                             17   order allowing him to intervene in this action so that the Court can address the
                             18   underlying motion to disqualify Pierce Bainbridge as counsel of record for STV.
                             19
                                   DATED: April 11, 2019                    GLADSTONEWEISBERG, ALC
                             20
                             21
                             22
                             23                                             By:________________________________
                             24                                                   Leon Gladstone, Esq.
                                                                                  Anthony DiPietra, Esq.
                             25                                             Attorneys for Proposed Intervenor Garry
                             26                                             Kief
                             27
                             28
                                  60273 20190411 Motion to Intervene.docx       6
                                       UNOPPOSED EX PARTE APPLICATION FOR LEAVE TO INTERVENE UNDER RULE 24 OF THE
                                                           FEDERAL RULES OF CIVIL PROCEDURE
